         Case 2:21-cv-00158-TLN-DB Document 9 Filed 03/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11   VALERIE BROOKS, individually and on behalf of     Case No. 2:21-cv-00158-TLN-DB
     all others similarly situated,
12                                                     ORDER EXTENDING TIME TO
                               Plaintiff,              RESPOND TO COMPLAINT
13
           vs.                                         Compl. Filed: January 26, 2021
14                                                     Trial:        Not set
     LOLA & SOTO BUSINESS GROUP, INC. d/b/a
15   MISS LOLA, a California corporation, and DOES 1
     to 10, inclusive,
16
                               Defendants.
17

18

19

20

21

22

23

24

25

26

27

28


                        ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
         Case 2:21-cv-00158-TLN-DB Document 9 Filed 03/19/21 Page 2 of 2



 1          The Court, having considered the stipulation of Plaintiff Valerie Brooks (“Plaintiff”) and

 2   Defendant Lola & Soto Business Group, Inc. (“Defendant”), and good cause appearing, hereby

 3   ORDERS that the time for Defendant to respond to the Complaint is extended until and including

 4   April 28, 2021.

 5          SO ORDERED.

 6
     Dated: March 18, 2021
 7                                                      Troy L. Nunley
 8                                                      United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                         ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
